319 F.2d 858
UNITED STATES of America, for the Use and Benefit of Gerald S. GOODMAN, and Gerald S. Goodman, Appellants,v.R. P. FARNSWORTH & COMPANY, Inc. and Aetna Casualty & Surety Company, Appellees.
No. 20186.
United States Court of Appeals Fifth Circuit.
June 25, 1963.
Rehearing Denied August 12, 1963.

Appeals from the United States District Court for the Western District of Louisiana; Edwin F. Hunter, Jr., Judge.
Kenneth G. Burgess, Hugh T. Ward, Peters, Tuck & Ward, Shreveport, La., for appellants.
A. Morgan Brian, Jr., Deutsch, Kerrigan & Stiles, New Orleans, La., for appellees.
Before HUTCHESON, GEWIN, and BELL, Circuit Judges.
PER CURIAM.


1
The issues here presented had the careful consideration of the District Court. The findings of fact and conclusions of law set out in the opinion of that court1 are amply supported, and no prejudicial error otherwise appears. Thus it is that the judgment appealed from should be and is


2
Affirmed.



Notes:


1
 United States Use and Benefit of Goodman v. R. P. Farnsworth & Co., Inc., D.C., 218 F.Supp. 791